DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-21-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0254515 hereinafter Shimoda. 
Regarding Claims 1 and 5, Shimoda teaches a battery module (power storage device) [M] comprising: a battery pack [10] that includes a plurality of battery cells [11], each having electrode terminals are arranged side-by-side along an alignment direction; and a wiring module [20] formed on the battery pack, 

    PNG
    media_image1.png
    854
    565
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    600
    852
    media_image2.png
    Greyscale

Regarding Claim 2, Shimoda teaches that each of the beam portions [37] is provided at a position corresponding to the intermediate position between one contact portion and the adjacent contact portion such that the bus bar is housed in the bus bar housing portion (see figures 2-3). 

Regarding Claim 4, Shimoda teaches that the battery module further comprises a voltage detection terminal [50] arranged within one of the bus bar holding sections (i.e. second region lager than a first region) and each of the voltage detection terminals has a bus bar connection portion that is electrically connected to the bus bar and a wire connection portion that extends laterally from a side edge of the bus bar connection portion and is connected to a voltage detection wire (paragraphs 76-79). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729